United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3458
                                    ___________

United States of America,                *
                                         *
              Appellee,                  * Appeal from the United States
                                         * District Court for the
       v.                                * Western District of Missouri.
                                         *
Scat, Inc.,                              * [UNPUBLISHED]
                                         *
              Appellant.                 *
                                    ___________

                           Submitted: June 24, 2002
                               Filed: June 27, 2002
                                    ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Scat, Inc., pleaded guilty to making a false statement to an agent of the United
States, in violation of 18 U.S.C. § 1001. The district court1 sentenced the company
to 5 years probation and ordered it to pay $545,161.20 in restitution. Scat challenges
the restitution on appeal, arguing that it contravenes the holding of Hughey v. United
States, 495 U.S. 411, 412-13 (1990) (under Victim and Witness Protection Act of
1982, restitution is limited to loss caused by conduct underlying count of conviction).
This argument fails because Hughey was superseded by the Mandatory Victims

       1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
Restitution Act of 1996, which authorizes restitution for every victim harmed in the
course of the defendant’s scheme, conspiracy, or pattern of criminal activity, not just
the offense of conviction. See United States v. Jackson, 155 F.3d 942, 949-50 (8th
Cir.), cert. denied, 525 U.S. 1059 (1998).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-